DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-15 are pending in the application, with claims 1-5 and 8-15 under consideration and claims 6-7 withdrawn.

Election/Restrictions  Species Election

	Applicant's election without traverse of Species: 2 (as concentric ring, Figs.3a-4d, claims 1-5 and 8-15), in the reply filed 11/22/21 to the 9/21/21 Restriction/Species Requirement is acknowledged.  The requirement is deemed proper and is therefore made FINAL. 	As the species election limits examination to claims 1-5 and 8-15, the following claims are withdrawn from consideration: claims 6-7 (as 1st and 2nd planar elements with flanges), pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Claim Interpretation
 	It is noted that claim 13 appears to be drafted in the form of a Jepson style claim.  MPEP 2129(III) states that: 
 	Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble). However, this implication may be overcome where applicant gives another credible reason for drafting the claim in Jepson format. In re Ehrreich, 590 F.2d 902, 909-910, 200 USPQ 504, 510 (CCPA 1979) (holding preamble not to be admitted prior art where applicant explained that the Jepson format was used to avoid a double patenting rejection in a co-pending application and the examiner cited no art showing the subject matter of the preamble). Moreover, where the preamble of a Jepson claim describes applicant’s own work, such may not be used against the claims. Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984); Ehrreich, 590 F.2d at 909-910, 200 USPQ at 510.
	 37 CFR 1.75(e) states that: 	(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
 	 	(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
 	 	(2) A phrase such as "wherein the improvement comprises," and
 	 	(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion. 	It is noted that present claim 13 does not include the term “the improvement comprising”, as provided under 37 CFR 1.75(e)(2).  Thus, it is not clear whether Applicants’ intended claim 13 to be a Jepson style claim. Additionally, Applicants have not provided credible reasons as to why the preamble of claim 13 is not admitted prior art. 	Accordingly, it is suggested that Applicants consider amending claim 13 to either:  		(a) be a Jepson style claim according to the requirements of MPEP 2129 and 37 CFR 1.75(e), as presented above; or  		(b) not be a Jepson style claim by amending the claim to not include all of the elements of a Jepson style claim according to MPEP 2129 and 37 CFR 1.75(e).   	For purposes of examination in this Office Action, the preamble of claim 13 will be interpreted as admitted prior art and not part of the invention.
Objections to the Specification

 	The specification is objected to for the following informalities: 	“Elements 201-1 and 201-2 (201 generally)” Fig.1A-2E are defined as “opposed planar elements flanking the supporting flange 140” (Spec.,p.5,ll.20-22), BUT p.7,ll.11, defines 201 as “the concentric ring”.  Appropriate correction is required, e.g., changing “the concentric ring 201” at p.7,ll.11 to “the opposed planar elements 201”.

Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 1, line 7, “position” should be “positions”; 	Appropriate correction is suggested.  See MPEP 608.01(m).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 1-4, the claimed adaptor device is recited to comprise:  		[a] “a [first] linkage to a support belt;” and (b) “a [second] linkage to a skin barrier,” as separate elements; 	which are thus capable of linking to: (1) an ostomy skin barrier: (2) an ostomy support belt,   	and thus where the claimed device does not include: (i) the ostomy support belt; nor (ii) the ostomy skin barrier. 	However, claim 4, lines 4-5, recite that:  	 	the (1) skin barrier includes: (1)(a): a supporting flange; (1)(b) an ostomy receptacle; and (1)(c) an adhesive region; and also 	 	the (a) [first] linkage to the skin barrier includes the (1)(a) supporting flange.  	Thus, claim 4 is indefinite because it claims an element as the supporting flange as part of different elements simultaneously, as it recites that the supporting flange is part of the (1) skin barrier; but also that the supporting flange is part of the (a) linkage to the support belt, which, however, are separate elements.   	Additionally, claim 4 is indefinite as it is not clear whether it is further limiting: the skin barrier itself (not part of the claimed invention); or the linkage to the skin barrier, such that the claim is indefinite, and where it is not clear whether claim 4 is further limiting the claimed invention as an adaptor comprising a linkage to a support belt and a linkage to a skin barrier. 	For purposes of examination, the skin barrier including: (1)(a): a supporting flange; (1)(b) an ostomy receptacle; and (1)(c) an adhesive region, will not be considered part of the invention.
Claim 8 is rejected as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Leise (US 5947941 A). 


    PNG
    media_image1.png
    717
    494
    media_image1.png
    Greyscale

	As to independent claims 1 and 12, Leise discloses an adapter device 12 (coupling ring 12 Fig.1-3 Col.4,ll.17-Col.6,ll.23) for [capable of] securing a post-surgical assistance appliance for a surgical stoma (Abstract), comprising:  	a [first] linkage 53/56/57/54/58 (Fig.1-3; tabs 53/56/57 Col.4,ll.45,48 with receptacles/openings 54,58, Fig.1-3;Col.4,ll.45-Col.5,ll.5) [capable of linking] to a support belt (Col.4,ll.33-Col.5,ll.5); and  	a [second] linkage 52a-e/50/51 (Fig.2-3;Col.4,ll.45-Col.5,ll.5) [capable of linking] to a skin barrier 13/14 (adaptor/ring 12 linkable to faceplate 13/14 having second coupling/adhesive ring 14 reversibly linkable to adaptor/pouch coupling ring 12 Fig.1-3;Col.3,ll.5-9 by plurality of notches or recesses 52a-e Fig.1-3 Col.4,ll.55-62;Col.5,ll.6-59; and protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59),  	[[the skin barrier 13/14 having a receptacle for engaging an ostomy collection repository 11 in a sealing engagement with a stoma (See 112b rejection above, where skin barrier not part of invention so not considered for patentability)];  	(as per claim 12) the [first] linkage 53/56/57 to the support belt having a fixed orientation relative to the support belt (as capable of having a fixed orientation to support belt via openings 54,58, Fig.1-3;Col.4,ll.64-Col.5,ll.5); and  	(as per claim 12) the [second] linkage 52a-e/50/51 to the skin barrier having a variable orientation based on an arrangement of protrusions and receptacles securing the skin barrier in a predetermined orientation with respect to the support belt and  (as per claims 1 and 12) adapted to engage the skin barrier 13/14 in a plurality of positions relative to the support belt (where second linkage includes a plurality of notches or recesses 52a-e Fig.1-3 Col.4,ll.55-62;Col.5,ll.6-59; and protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59 that engage flange 14a/ insert 14b with bead 35a of collar 35 of skin barrier 13/14 couples the adaptor 12 to the skin barrier 13/14, and thus necessarily having a variable orientation and in a plurality of positions, where different protrusions and receptacles can be attached to each other to provide a plurality of different orientations and/or positions Fig.1-3; Col.3,ll.28-38).
	As to claim 2, Leise discloses wherein the [second] linkage to the skin barrier 52a-e/50/51 includes a plurality of variable positioning protrusions (protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59), the variable positioning protrusions 50/51 arranged in patterns adapted to engage apertures on the skin barrier in multiple rotations (where second linkage includes a plurality of notches or recesses 52a-e Fig.1-3 Col.4,ll.55-62;Col.5,ll.6-59; and protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59 that engage apertures provided in flange 14a/ insert 14b with bead 35a of collar 35 of skin barrier 13/14 couples the adaptor 12 to the skin barrier 13/14, and thus necessarily in multiple rotations Fig.1-3; Col.3,ll.28-38).

	As to claim 3, Leise discloses wherein the [first] linkage 53/56/57 to the support belt defines a plurality of apertures based on an arrangement of apertures on the skin barrier 13/14 (first linkage apertures as receptacles/openings 54,58, Fig.1-3;Col.4,ll.64-Col.5,ll.5 of predetermined arrangement of apertures of skin barrier 13/14, where second linkage includes a plurality of notches or recesses 52a-e Fig.1-3 Col.4,ll.55-62;Col.5,ll.6-59; and protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59 that engage apertures provided in flange 14a/ insert 14b with bead 35a of collar 35 of skin barrier 13/14 couples the adaptor 12 to the skin barrier 13/14, and thus necessarily in multiple rotations Fig.1-3; Col.3,ll.28-38, according to broadest reasonable interpretation), and  	the [second] linkage 52a-e/50/51 to the skin barrier 13/14 defines a plurality of protrusions (protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59 that engage flange 14a/ insert 14b with bead 35a of collar 35 of skin barrier 13/14 couples the adaptor 12 to the skin barrier 13/14) based on an arrangement of protrusions on the support belt (where receptacles/openings 54,58 of first belt linkage engage protrusions on support belt as necessarily required to attach to openings of first linkage Fig.1-3;Col.4,ll.45-Col.5,ll.5, according to broadest reasonable interpretation). 	As to claim 4, Leise discloses wherein the skin barrier includes a supporting flange, an ostomy receptacle, and an adhesive region, the ostomy receptacle adapted for engagement to the ostomy collection repository and the supporting flange disposed for retaining the ostomy receptacle in communication with the stoma, and the [second] linkage 52a-e/50/51 to the skin barrier defined by the supporting flange (where skin barrier not part of claimed invention, so not considered for patentability, and see 112 rejections above).
	As to claim 5, Leise discloses wherein the [second] linkage to the skin barrier secures the skin barrier in one or more alternate rotational increments relative to the [first] linkage to the support belt (where second linkage includes a plurality of notches or recesses 52a-e Fig.1-3 Col.4,ll.55-62;Col.5,ll.6-59; and protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59 that engage flange 14a/ insert 14b with bead 35a of collar 35 of skin barrier 13/14 couples the adaptor 12 to the skin barrier 13/14, and thus necessarily having an alternate rotational increments, where different protrusions and receptacles can be attached to each other to provide a plurality of different orientations and/or positions Fig.1-3; Col.3,ll.28-38).
	As to claims 8-9, Leise discloses wherein the device further comprises: 	a concentric ring (portion of ring 12) for circumferentially engaging the supporting flange to define the [second] linkage to the skin barrier further comprising a plurality or pattern of flange protrusions 50/51 on the concentric ring 12 (as portion of ring 12 comprising second linkage protrusions/ ribs 50/51 Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59, as claimed below), adapted to engage a respective mating receptacle on the supporting flange (where protrusions 50/51 capable of engaging receptacle on supporting flange of a skin barrier, according to broadest reasonable interpretation, where skin barrier not part of claimed invention); and  	the [first] linkage to the support belt further comprising a plurality or pattern of tabs extending from the concentric ring 12 (Fig.1-3; tabs 53/56/57 of first linkage 53/56/57/54/58 Fig.1-3 Col.4,ll.45,48, as presented above for claim 1),  		each tab of the plurality of tabs 53/56/57 having a respective mating receptacle (as receptacles/openings 54,58, Fig.1-3;Col.4,ll.45-Col.5,ll.5), each of the mating receptacles adapted to engage a protrusion in communication with the support belt (as capable thereof, as further presented above). 

	As to claim 10, Leise discloses wherein the pattern of protrusions defines a rotational configuration relative to the support belt (as provided as part of the ring 12, as presented above for claim 9, and where ring shape with protrusions and receptacles necessarily provide rotational configuration, as presented above), and  	the support belt is adapted to extend in a substantially horizontal plane around a patient abdominal region (where support belt and elements not part of the claimed invention, so not considered for patentability).

	As to claim 11, Leise discloses wherein the device further comprises: a plurality of patterns of protrusions adapted to engage the supporting flange at a predetermined angle of orientation (where protrusions/ ribs 50/51 of second linkage to skin barrier provide a plurality of patterns that are capable of engaging a supporting flange of a skin barrier having corresponding receptacles, as presented above, Fig.1-3 Col.4,ll.17-32; Col.5,ll.6-59 and where supporting flange of skin barrier not part of the claimed invention, so not considered for patentability).

	Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Larsen (US 2018/0344506 A1).


    PNG
    media_image2.png
    426
    355
    media_image2.png
    Greyscale
As to independent claim 13, Leise discloses an ostomy collector adapter device [0079]-[0111]; Fig.1-5B, comprising:


    PNG
    media_image3.png
    425
    216
    media_image3.png
    Greyscale

		a plurality of belt receptacles 62 (belt loops/grips 62 [0085],ll.8-10;[0111],ll.4-5 provided adjacent locking flange 52 of base plate 6 Fig.1A; [0080],ll.4-5) for engaging an ostomy belt 5A [0085],ll.8-10;[0111],ll.4-5; and 		a plurality of barrier receptacles 26 (attachment recesses 26 in connecting element 10 Fig.1A [0081],ll.6-7 for engaging an ostomy collector 28 
    PNG
    media_image4.png
    323
    332
    media_image4.png
    Greyscale
Fig.1A; [0088],ll.16-18,
 	 	the barrier receptacles 26 adapted to engage the ostomy collector 28 at a plurality of positions relative to the belt receptacles 62 (where 62 of base plate 6 rotatable relative to barrier receptacles 26 of ring/connecting element 10 Fig.5A-5B [0103],ll.1-7.
	As to claim 14, Leise discloses wherein the adapter includes apertures 54 (recesses/cavities 54 in ring portion 50 of attachment ring 8 to fasten to locking flange 52 of base plate 6 Fig.4E [0101],ll.6-9;[0103]) based on a pitch of the skin barrier 6, the pitch defining a predetermined orientation of the skin barrier 6 for attachment to the belt (via belt loop 62 that provide predetermined orientation based on interaction of rings 6 with belt loop 62 and recesses 54 of attachment ring 8 Fig.4E [0101],ll.6-9;[0103]).

 	As to claim 15, Leise discloses wherein the adapter accommodates a different pitch than the predetermined orientation (where adaptor disks/rings can extend along different longitudinal axis, such that the orientations between the adaptor rings can vary from an original predetermined orientation [0102],ll.7-13).


Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781